I respectfully dissent from the disposition made of this case by my brethren. There was but one question presented for revision, the record being without a statement of facts and bills of exception. Appellant filed his affidavit, which is part of the motion for a new trial, in which he states that the jury alluded to, mentioned, commented upon and discussed the fact that he failed to take the stand and testify in his own behalf during the trial and that the jury considered such failure on his part to testify as a circumstance against him. The district attorney files a reply to this in the following language, but to which he did not swear: "Now comes the district attorney and denies the allegations set up by the defendant, John Pickett, in his motion for a new trial herein and says the said allegations are not true in whole or in part, and demands strict proof thereof. Wherefore he asks judgment, and that said motion be denied and refused, and he will ever pray. D.R. Pendleton, District Attorney." In support of his motion appellant filed the affidavit of W.N. Kelly, one of the jurors who tried and convicted him, in which it is stated: "That the defendant did not take the stand and testify in his own behalf on the trial of said cause; and that the fact of his failure to testify on said trial was referred to, mentioned and discussed by a number of the jury during their consideration of this case and before their verdict was reached," etc. My brethren say this is not sufficient showing to consider the question of the discussion of appellant's failure to testify and is too general, and they indulge the further presumption that the court inquired into the matter and heard the evidence. There is nothing in the record, as I understand it, to sustain the conclusion that the court heard *Page 72 
any evidence further than stated above. The judgment overruling the motion for new trial does not even recite the fact that evidence was heard. It does state that the case came on to be heard on the motion and amended motion of appellant and "was duly considered by the court and is in all things overruled." The main opinion treats the general denial on the part of the district attorney as if it were an affidavit denying all the facts and places it upon the same plane, as a question of evidence, as they do the affidavit of the juror Kelly. The district attorney does not allege or state in his general denial that he knew any fact or was cognizant of anything that occurred in the jury room. He simply denied as district attorney the truthfulness of the facts set up in appellant's affidavit attached to his motion for new trial and calls for the facts. The district attorney, of course, was unaware of what occurred in the jury room and necessarily could not know or be informed as to what was said and done except from others. It certainly is a dangerous precedent to establish, to wit: that a general demurrer or general denial of the district attorney has all the force and effect of being testimony at all, and it would still be more dangerous to hold that it would be testimony of such gravity as to overcome the sworn statement of jurors who participated in the occurrences to which they testify. The statute authorizes the court to hear evidence on motions for new trial "by affidavit or otherwise." The record in this case shows that the only testimony introduced or heard was the affidavit of the juror Kelly and he stands uncontradicted and unimpeached that the jury "referred to, mentioned and discussed the failure of the appellant to testify and this before their verdict was reached." This does not come within the doctrine held by this court that it was a "mere allusion" to the defendant's failure to testify. It has not been laid down heretofore that the simple statement of a district attorney in the form of a general denial was testimony or the equivalent to testimony. We find this question mentioned in McLaughlin v. State, 48 Tex. Crim. 215, in the following language:
"We find in the record a contest filed by the district attorney to the motion for new trial, in which the statement is made that, if the trial judge absented himself from the courtroom during the argument in said cause, if was only momentary, while said judge was at the urinal, a short distance from the courtroom, in sight and hearing of the people in the courtroom, and no injury could have been done defendant, because there was no objection to any proceeding during said momentary absence of the judge. This contest is not sworn to by the district attorney, nor is there any evidence in the record supporting it. Then we are relegated to the undisputed affidavit of appellant's counsel. We do not think the facts set up in the affidavit of appellant's counsel, the substance of which is stated above, authorizes this court to say that this case comes within the rule laid down in Jeff Scott v. *Page 73 
State, 47 Tex.Crim. Rep.; 12 Texas Ct. Rep., 664; but in our opinion the facts come within the rule laid down in Bateson v. State, 46 Tex.Crim. Rep.; 80 S.W. Rep., 88. We there held that, where the judge had lost control of the trial, as the uncontroverted affidavit shows, it would be ground for reversal. There being no controverting affidavit, we have no alternative, except to reverse this case, which is accordingly done." This quotation lays down, in my judgment, the correct rule. Applying the principle enunciated in the McLaughlin case to this, we have the affidavit of the defendant himself as to his information that the jury referred to, mentioned and discussed his failure to testify, before they reached the verdict; we have an unsworn general denial of the district attorney calling for proof, and only calling for such proof. This is met by the uncontroverted affidavit of the juror Kelly, who emphatically swears that they referred to, mentioned and discussed the failure of appellant to testify, before the jury had arrived at a verdict. Under the McLaughlin case the showing was sufficient, and, being uncontroverted, the evidence was ample to sustain appellant's ground of his motion for new trial. If the language of the juror Kelly means anything, it shows that appellant's failure to testify was not casually alluded to, nor was it a "mere allusion" to his failure to testify, but that such failure to testify "was referred to, mentioned and discussed by the jury before arriving at their verdict." Under all the decisions, so far as I am aware in this State, this judgment should be reversed on account of the ground set up in the motion.
For the reasons above indicated I most respectfully enter my dissent from the affirmance of the judgment in this case.